 



SERVICES AGREEMENT

 

THIS SERVICES AGREEMENT (the “Agreement”) is made and entered into as of October
2, 2015 (the “Effective Date”) by and between Wayne Berian and Hannah Grabowski
(“Contractor”) and Blue Sky Media Corp., a Wyoming corporation (“BKYM”).

 

BACKGROUND

 

Contractor and BKYM wish to establish an “arms length” agreement for the
provision of services to be provided to BKYM by Contractor.

 

BKYM is in the business of marketing, distributed and production in the
independent motion picture field as well as a commercial video and APP
development (the “Business”).

 

BKYM has requested Contractor to provide certain services related to the
operation of the Business and Contractor desires to provide such services to
BKYM during the Term (as defined hereinafter).

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained in this Agreement and for other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, and intending to be legally
bound hereby, the parties hereto agree as follows:

 

1. Services. During the term of this Agreement, Contractor shall be entitled to
the use of BKYM’s present facilities, equipment, information systems and files
in order for Contractor to provide the following services as it relates to the
Business (the “Services”):

 

a. Payroll. All necessary payroll services, including the preparation and filing
of Form W-2 for each employee of the Business. BKYM shall establish a bank
account with funds sufficient to make payments for all amounts paid out to the
employees of the Business pursuant to this Section 1(a) and such account shall
be funded by BKYM from the revenues generated by the Business. Contractor shall
make all information relating to the payment of such employee payroll available
to BKYM upon reasonable request therefore.

 

b. Accounting Services. Contractor agrees to provide BKYM with accounting and
financial assistance in closing the Business’s books consistent with the fiscal
close periods and procedures established by BKYM. Contractor shall also assist
BKYM in maintaining financial statements for the Business, including preparation
by Contractor of balance sheets, profit and loss statements and a general
ledger, preparing tax returns and whatever additional accounting and financial
services as may reasonably be requested by BKYM relating to the Business.

 

c. Sales and Customer Service. Contractor shall provide all sales and customer
service support for the Business including, without limitation, obtaining orders
for sales and marketing of products offered by BKYM and the supply of such
products in connection with the operation of the Business answering customer
inquiries, referring return information and requests to the appropriate
personnel and such other functions as may be reasonably requested by BKYM.

 

d. Collection of Accounts Receivable. Contractor shall collect accounts
receivable of BKYM in a commercially reasonable manner. Contractor shall pay
over to BKYM all such Accounts Receivable as specified in Section 1 (e) hereof.
Contractor will make available to BKYM reports setting forth the amount of
Accounts Receivable collected, the persons from whom such Accounts Receivable
have been collected and, if specified by the payor, the invoice number and date
to which such Accounts Receivable are to be applied. Contractor further agrees
to make all information relating to the collection of the Accounts Receivable
available to BKYM upon reasonable request therefore.

 

  - 1 - 

 

 

e. Collection Procedures. Contractor will collect all payments on invoices
rendered by BKYM. Contractor shall post all funds received to the corresponding
invoice and make any appropriate deduction or adjustment in accordance with the
procedures set forth by BKYM. Contractor shall remit to BKYM all cash collected
on invoices, to the extent they are Accounts Receivable of the Business.

 

f. Payment of Trade Payables. Contractor shall fund bank accounts from the
revenues of the Business the proceeds of which shall be used for the payment of
BKYM’s obligations relative to the Business such as payroll checks and checks
for payment of accounts payable.

 

g. Email. Contractor acknowledges and agrees that Contractor shall be obligated
to maintain at his own cost and expense, an email system relative to the
operation of the Business.

 

h. Computer Systems. Contractor acknowledges and agrees that Contractor will
maintain and operate the computer and information systems currently being
utilized by BKYM for sales and inventory reporting and tracking, accounts
receivable and general ledger accounting (the “Computer Systems”). BKYM shall be
permitted access to and use of the Computer Systems in order to permit BKYM
and/or Contractor on behalf of BKYM to close BKYM’s books, to record sales
transactions, collect accounts receivables, process customer orders, process
purchase orders, maintain inventory and to maintain BKYM’s general ledger.

 

i. Data and Communication Services. Contractor shall provide all communication
services, including, but not limited to, maintenance of the data communication
lines and system, telephone system and other like services required for the
Business.

 

j. Employee Benefits. Contractor will be responsible for the administration of
all existing health and welfare benefit plans offered to BKYM employees, if any.

 

2. Payments. In addition to any specific reimbursement or other obligation of
BKYM set forth herein, during the term hereof, BKYM shall pay to Contractor an
amount equal to all net revenues of the Business after payment of all expenses
associated with the operation of such business including a reserve for payment
of future expenses related to the operation of the business.

 

3. Term. Contractor understands and acknowledges that the term of this Agreement
is (i) on an “at-will” basis, (ii) is for an unspecified duration, and (iii) may
be terminated at any time, with or without cause, and with or without notice, at
BKYM’s option. In the event of the termination or expiration of this Agreement,
the following provisions shall apply:

 

a. Contractor shall cease performing Services and shall submit an invoice for
any amounts which may be due Contractor under this Agreement as of the date of
termination if there are any funds available from Business’ operations; and

 

b. Contractor shall deliver to BKYM all information related to the operation of
Business in Contractor’s possession or under Contractor’s control.

 

4. Miscellaneous.

 

a. Assignment. Neither party shall assign any of its rights or delegate any of
its obligations under this Agreement, without the express prior written consent
of the other party.

 

b. Amendments. This Agreement may be amended, modified, or superseded, and any
of the terms hereof may be waived, only by written instrument executed by the
parties hereto or in the case of a waiver, by the party waiving compliance. The
failure of any party at any time to require performance of any provision hereof
shall in no manner affect the right at a later time to enforce the same. No
waiver by any party of any term continued in this Agreement shall be deemed or
construed as a further or continuing waiver of any such breach in any subsequent
instance or a waiver of any such breach in any subsequent instance or a waiver
of any breach of any other terms contained in this Agreement.

 

  - 2 - 

 

 

c. Independent Contractors. In performing the Services, nothing in this
Agreement shall be construed to create the relationship of employer-employee,
principal-agent or master-servant, either expressed or implied. Further, the
relationship between the Parties is that of contract, Contractor being an
independent contractor, free from interference or control by BKYM in the
performance of the services set forth herein, subject only to the terms of this
Agreement. Neither BKYM nor Contractor has the authority to bind or incur any
obligation for the other, and each agrees that Contractor will not hold itself
out to any third party as having, or act toward any third party in any manner
which would suggest that they have, any such authority.

 

d. Ownership of Information. Contractor and BKYM agree that all files, computer
programs, tapes, records, materials, data, papers, reports, and other
information relating to the services which were obtained as a result of its
performance of its obligations under this Agreement are vested in and owned by
BKYM. Contractor agrees to return to BKYM all such property owned by BKYM and
which is in Contractor’s possession upon termination of this Agreement or at any
earlier time immediately upon the request of BKYM. This clause will survive the
termination of this Agreement.

 

e. Headings. Headings in this Agreement are for convenience only and shall not
be deemed to have any substantive effect.

 

f. Counterparts. This Agreement may be executed on separate counterparts, each
of which will be deemed an original, which counterparts may be delivered to the
other party hereto by facsimile transmission, and all of which taken together
will constitute one and the same instrument.

 

g. Severability. If any term, covenant, condition or provision of this Agreement
is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the provisions hereof shall remain in full force
and effect and shall in no way be affected, impaired or invalidated thereby.

 

h. Governing Law. This Agreement shall be governed by, and construed and
interpreted in accordance with the laws of the State of North Carolina, without
regard to choice of law principles thereof.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

Blue Sky Media, Corp.             By: /s/ Wayne Berian   /s/ Wayne Berian Name:
Wayne Berian   Wayne Berian Title: CEO           /s/ Hannah Grabowski      
Hannah Grabowski

 

  - 3 - 

 

 